Citation Nr: 0713740	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  03-00 675	)	DATE
	)
	)

THE ISSUE

Whether a September 1984 decision of the Board of Veterans' 
Appeals, which denied service connection for an acquired 
psychiatric disorder, should be revised or reversed on the 
grounds of clear and unmistakable error.


(The issues of entitlement to service connection for an 
acquired psychiatric disorder, other than PTSD, and for PTSD, 
will be the subjects of a later decision.)


REPRESENTATION

Moving party represented by:  Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel






INTRODUCTION

The moving party, a veteran, served on active duty from 
September 1970 to June 1972.

This matter is currently before the Board of Veterans' 
Appeals (Board) on motion by the moving party for revision or 
reversal on the grounds of clear and unmistakable error (CUE) 
of a September 1984 decision of the Board that denied 
entitlement to service connection for an acquired psychiatric 
disorder.

In April 2002, the moving party's representative filed a 
motion for revision of the Board's September 1984 decision on 
the basis of clear and unmistakable error.  In a January 2003 
letter to the moving party and his representative, the Board 
acknowledged the CUE motion, and advised the moving party and 
representative to review the rules relating to such matters, 
at 38 U.S.C.A. § 7111 and 38 C.F.R. §§ 20.1400-1411.  The 
representative was further advised of the opportunity to file 
a relevant response, including a request to review the claims 
file prior to filing a further response.

In April 2003, the Board denied the matter on the basis that 
the Board had not committed CUE in a prior, final September 
1984 decision denying service connection for an acquired 
psychiatric disorder.  The moving party appealed that denial 
to the United States Court of Appeals for Veterans Claims 
(Court), which by decision of January 2006, vacated the 
Board's April 2003 decision and remanded the matters to the 
Board for readjudication.


FINDINGS OF FACT

1.  In September 1984, the Board denied the veteran's claim 
for service connection for an acquired psychiatric disorder 
on the basis that the condition was not incurred in or 
aggravated by service.

2.  The moving party has not established, without debate, 
that the correct facts, as they were then known, were not 
before the Board in September 1984; that the Board ignored or 
incorrectly applied the applicable statutory and regulatory 
provisions existing at the time; or that, but for any such 
alleged error, the outcome of the decision would have been 
different.


CONCLUSION OF LAW

Clear and unmistakable error in the Board's September 1984 
decision that denied service connection for an acquired 
psychiatric disorder has not been established.  38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes, at the outset, that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the VCAA, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The Act and implementing 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as of what evidence will be 
obtained by whom, and define the obligation of VA with 
respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159(b), (c) (2006).  Given the parameters of the law 
surrounding CUE claims, the duty to assist in evidentiary 
development and the duty to notify the claimant of any 
additional evidence needed to complete an application are not 
applicable where CUE is claimed, in Board decisions (see 
Livesay v. Principi, 15 Vet. App. 165 (2001)), or in RO 
decisions (see Parker v. Principi, 15 Vet. App. 407 (2002)).  

In view of the foregoing, and in light of the nature and 
scope of review of CUE claims, addressed in more detail 
below, the Board will render its decision on the CUE motion 
before it, on the merits. 

II.  Background

Evidence of record at the time of the September 1984 Board 
decision denying the veteran's claim for service connection 
for an acquired psychiatric disorder include his service 
medical records.  These records include his enlistment 
examination report of August 1970 showing that he had a 
normal clinical psychiatric evaluation, and an August 1970 
report of medical history showing that the veteran had a 
history of anxiety and nervous trouble.  The subsequent 
records are otherwise devoid of any complaints or treatment 
in service for psychiatric problems, and show the veteran had 
a normal clinical psychiatric evaluation at his June 1972 
separation examination.  

The veteran's service records do not document that the 
veteran served in combat at any time during his military 
service.  The moving party's DD 214 reflects that his 
military occupational specialty was as an infantryman.  His 
service medical records are negative for complaints or 
treatment for injury, or complaints of a psychiatric 
disorder, including visual and auditory hallucinations, 
resulting from combat or combat training exercises.

Private medical records show that the veteran appeared 
healthy at a general medical examination in March 1978.

In April 1978, the veteran filed a claim for nonservice-
connected pension benefits stating that he "heard voices" 
and "had hallucinations" in 1975.

A May 1978 private medical record shows that the veteran was 
taking Haldol.

In March 1980, the veteran filed a claim for service 
connection for a neuropsychiatric disability.

A report from the Center for Forensic Psychiatry, dated in 
March 1980, shows that the veteran was referred to the center 
after burning down his parent's house.  The forensic examiner 
concluded that because of the veteran's mental illness he 
could not appreciate the wrongfulness of his conduct or 
conform his conduct to the requirements of the law.

In a May 1980 letter from the Mental Health Services, B.P, a 
"Mental Health Professional", requests that the veteran be 
scheduled for an appointment to help establish his claim for 
either service-connected or non-service connected disability.  
The Mental Health Professional said that the veteran had 
recently been released from a state hospital after a long-
term stay and strongly opined that the veteran's psychiatric 
problems occurred while in the military.

In August 1980, the veteran underwent a VA examination for a 
nervous condition.  According to the examiner, the veteran 
reported that he began to drink in 1970.  He reported that he 
had been suffering from a nervous condition since his tour of 
duty while in the U.S. Marine Corps and indicated that he had 
done some pretty bizarre things due to his nervous condition 
which began in Vietnam.  He also stated that he had been 
emotionally disturbed for the past five years.  He was 
diagnosed as having schizophrenic reaction.  An opinion was 
not rendered regarding the etiology of this diagnosis.  

An unsigned treatment summary report from Mental Health 
Services, dated in February 1981, reflects that the veteran 
was first seen at outpatient services in January 1977 and had 
been referred there by a private psychiatrist, Dr. Ucer.  The 
report also states that the veteran had been seeking 
treatment at their Sustaining and Integrative Services since 
March 1979.  The report contains the veteran's report of 
being afflicted with auditory hallucinations from the time he 
was in the Marine Corps to the present.  When asked why he 
waited so long after service to seek psychiatric help, the 
veteran replied that he didn't want to admit to weakness and 
had wanted to appear strong for his brother who was 
experiencing emotional difficulties.  The veteran reported 
hearing the words "kill, kill" ever since a reconnaissance 
drill, but that the voices had changed by telling him to kill 
his sister.  He said that by 1975 he was unable to tolerate 
the voices and fearing that he would indeed take his sister's 
life, he finally sought psychiatric help.  The diagnosis was 
reactive psychosis, confused, in partial remission.  A cover 
letter, dated the same day as the foregoing unsigned 
treatment summary report from Mental Health Services is 
signed by M.F.G., M.A., Program Supervisor, and B.P., B.A., 
Viet Nam Veteran Specialist.

In a March 1981 letter, psychiatrist Erol Ucer, M.D., 
indicated that he initially evaluated the veteran in 
September 1975 at the referral of the veteran's family 
doctor.  He said that the veteran was delusional, 
hallucinatory, very apprehensive, fearful, paranoid and 
suicidal.  He also said that problems became apparent after 
the veteran's graduation from high school.  He noted that the 
veteran had been admitted to a private medical center for 
treatment of the above symptoms in 1976.  He was diagnosed as 
having paranoid schizophrenia.

In March 1981, the RO denied the veteran's claim for service 
connection for an acquired psychiatric disorder on the basis 
that the evidence did not show that an acquired psychiatric 
disability was diagnosed until 1975.

A July 1981 report from Mental Health Services that is signed 
by a "Mental Health Professional" and a staff 
psychiatrist" indicates that the veteran suffered from 
chronic anguish related to PTSD.  According to the report, 
the veteran's described hallucinations first manifested 
"during a reconnaissance drill while serving in the Marine 
Corps".  The report concluded that the veteran's 
hallucinations were "in some way combat related".  

In November 1981, the veteran underwent a VA psychiatric 
examination.  The examiner noted that when asked to tell his 
personal history, the veteran started to ask about his 
delusional system and was unable to give any adequate 
history.  He told the examiner that when he was in the 
service someone put drugs in his water bottle.  He said that 
people were stealing his property and he felt they wanted to 
kill him.  He also said that he thought that the Phillipinos 
and Communists were after him.  The examiner said that the 
veteran was extremely delusional and should be hospitalized.  
He diagnosed the veteran has having schizophrenia-
undifferentiated type, but did not offer an opinion on the 
etiology of this condition.

In a November 1981 letter to a private attorney, Lionel 
Finkelstein, M.D., relayed that when asked about the onset of 
his illness, the veteran first dated it to 1973, which was 
apparently when he had his first nervous breakdown.  Then, 
the veteran reported that it happened overseas while in the 
Marine Corps.  The veteran stated that when he was overseas 
in the Philippines the Philippinos would call the Marines' 
"Joe's" which really freaked him out because his name was 
Joe.  The veteran reported that when he heard his name, his 
legs would start shaking and sometimes the world would spin.  
He recalled going on two assaults in Vietnam.  When his feet 
hit the ground, he felt like his feet would not stay on the 
ground, and the world was spinning.  The "Recom" would 
yell, "kill, kill."  When he got out of service he could 
hear the crickets saying "kill, kill."  He was afraid to go 
to the doctors because his parents would put him away.  He 
described a brother who was having a mental breakdown at that 
time.  

The veteran also said that while in service a guy drilled 
wires into his head that controlled him.  Dr. Finkelstein 
said that some of the veteran's history was a rambling 
account of violent and delusional events and that much of his 
history was a description of becoming upset with his parents 
and burning down their house.  Dr. Finkelstein opined that it 
was difficult to date the onset of the veteran's chronic 
schizophrenic disorder, paranoid type, accurately since he 
was an unreliable informant; however, the veteran clearly 
described events occurring while he was a Marine in Vietnam, 
when he experienced psychotic delusions and hallucinations.  
He said these continued after the veteran's discharge, but 
the veteran was afraid to tell anyone.  The doctor opined 
that it was likely that the veteran's experience in service 
may have served to precipitate his mental illness or to add 
to a preexisting disposition to schizophrenia.

In a December 1981 rating decision, the RO denied a claim for 
service connection for PTSD.

In a January 1982 rating decision, the RO denied service 
connection for a nervous condition.

In January 1982, the RO received a letter from a private 
attorney who had arranged the examination with Dr. 
Finkelstein.  This attorney explained that he knew the 
veteran personally, for at least 20 years, including prior to 
service.  He added that he had become a close friend of the 
veteran following his discharge and that there was no 
question in his mind that the veteran's behavior had been 
significantly altered by his tenure in the Marine Corps.

Statements from the veteran's family and friends, dated in 
July 1982, indicate that the veteran's behavior changed from 
a good-natured, happy-go-lucky person prior to service to an 
irresponsible and moody person after service that was unable 
to keep a job.

During a personal hearing in November 1983, the veteran 
testified that he graduated from high school approximately 
two months before entering service.  During boot camp, he 
recalled that while serving on the USS NEW ORLEANS a guy 
operated on him and put some wires in his head.  He also 
thought that during boot camp that guy put wires in his head 
and there was sort of a charge coming into his head.  He 
recalled that the guy's name was B.  The veteran did not 
recall any residual scarring from the wires in his head, but 
he thought that B had given him a bloody pair of underwear.  
The veteran testified that he did not know how the bloody 
underwear related to the wires that were reportedly put into 
his head.  The veteran testified that he did not drink 
alcohol or use drugs during service, although he recalled 
smoking marijuana once with B.

The veteran testified that while in service his parents sent 
him a picture of his sister.  After that, he began hearing 
voices to kill people, and feared that he would come home and 
kill his sister.  He testified that he recalled being in the 
Philippines for not longer than a month or two months at a 
time; Okinawa for not longer than three months, and Vietnam 
for ten minutes.  When visiting Vietnam, he recalled landing 
by helicopter and setting up a perimeter.  They had to count 
for a third member and before they came to that number, 
apparently after about ten minutes, a helicopter arrived to 
take them out of there.

He relayed an incident shortly after service when he and his 
brother were out hunting and came upon a big snake, which he 
shot.  He said he was sure the snake was from Okinawa because 
it looked just like the snakes he saw at a snake show in a 
bar in Okinawa.  The veteran denied having any similar 
perceptions or incidents of the type he testified to prior to 
service.  He said that during the first year after service he 
attended college for six months and wasn't sure why he 
stopped, but it may have been related to money.  His attorney 
at the time testified that he had known the veteran all his 
life and was friends with his older brother.  He said that he 
had been with the veteran on many social occasions both prior 
to and after service and that prior to service he had never 
seen the veteran hallucinate, talk to people who were not 
really there, or react to apparent images.  He said that he 
first noticed these things shortly after the veteran was 
discharged from service.  He said that on one particular 
social occasion, which occurred almost immediately after the 
veteran's discharge, the veteran stopped in mid sentence, 
turned to the wall, and said something to the effect of "No, 
I won't".  He said that the veteran's behavior began to 
deteriorate to the point that he cut off communication with 
him, in 1974 or 1975; for fear that he would hurt someone.  
He said that everything culminated in 1979 when the veteran 
burned his parents' house down.  He said that at the very 
minimum, the evidence raised reasonable doubt that the 
veteran's psychiatric problems began in service and that such 
doubt should be resolved in the veteran's favor. 

III.  Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Rules of Practice of the 
Board of Veterans' Appeals, at 38 C.F.R. Part 20 (2006).  
Rule 1403 of the Rules of Practice, found at 38 C.F.R. § 
20.1403, relates to what constitutes CUE and what does not, 
and provides as follows:  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  In 
general, review for clear and unmistakable error in a prior 
Board decision must be based on the record and the law that 
existed when that decision was made.  

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  

Rule 1403 offers the following examples of situations that 
are not clear and unmistakable error.  (1) Changed diagnosis.  
A new medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  (2) Duty to 
assist.  The Secretary's failure to fulfill the duty to 
assist.  (3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.  38 C.F.R. 
§ 20.1403(d).  

Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

A motion for revision of a Board decision based on CUE must 
be in writing, and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the veteran; the name of the moving party if other than the 
veteran; the applicable Department of Veterans Affairs file 
number; and the date of the Board decision to which the 
motion relates.  If the applicable decision involved more 
than one issue on appeal, the motion must identify the 
specific issue, or issues, to which the motion pertains.  
Motions which fail to comply with the requirements set forth 
in this paragraph shall be dismissed without prejudice to 
refiling under this subpart.  38 C.F.R. § 20.1404(a).

The moving party in this case has, through his 
representative, set forth clear and specific allegations of 
CUE in the September 1984 Board decision and has plead errors 
in law with sufficient specificity to enable the Board to 
decide the CUE claim on the merits.  Specifically, the moving 
party is arguing that, in 1984, the Board  failed to apply 
the extant regulatory provision of 38 C.F.R. § 3.303(d) which 
then and now states that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence including that pertinent to service, establishes 
that the disease was incurred in service.

Although the moving party's attorney is correct in pointing 
out that the provisions of 38 C.F.R. § 3.303 were not 
specifically addressed in the Board's 1984 decision, the 
Board did follow the precepts of that regulation when it 
cited to and considered basic entitlement under 38 U.S.C.A. 
§ 1110 (then cited as 38 U.S.C. § 310).  Pursuant to this 
statute, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
wartime service.  This statute encompasses the regulatory 
provisions of section 3.303, in that all aspects of service 
incurrence or aggravation are considered, to include post-
service medical opinions. 

At the time of the September 1984 Board decision, the service 
medical records clearly showed that there were no complaints 
or findings of a psychiatric disorder, including visual 
and/or auditory hallucinations.  The veteran's DD 214 
reflected that the veteran was an infantryman and that he 
received the Vietnam Service Medal.  His DD 214 did not 
reflect that he had received any recognition for serving in 
combat.  There were no other service medical or personnel 
records documenting that the veteran served in combat.  

The first medical diagnosis of a psychiatric disorder was in 
September 1975.  In his March 1981 letter, Dr. Ucer reported 
that he initially evaluated the veteran in 1975.  Dr. Ucer is 
the first medically-trained person of record who had first-
hand personal knowledge of the veteran psychiatric condition 
when he evaluated the veteran in September 1975.  Dr. Ucer 
did not indicate in his letter that he had reviewed the 
veteran's service medical or personnel records when he first 
evaluated the veteran in September 1975.  This evidence is 
credible for establishing that the veteran was diagnosed with 
schizophrenia in September 1975.  This evidence is not 
credible for establishing that the diagnosed disorder began 
during or as a result of service because Dr. Ucer did not 
cite to any documented incidents dated during the veteran's 
service in which the veteran was diagnosed with a psychiatric 
disorder.  

Private medical records show that the veteran appeared 
healthy at a general medical examination in March 1978.  A 
May 1978 private medical record shows that the veteran was 
taking Haldol.  This evidence is not probative with respect 
to establishing service connection for an acquired 
psychiatric disorder.  It merely indicates that the veteran 
was prescribed Haldol.

A report from the Center for Forensic Psychiatry, dated in 
March 1980, shows that the veteran was referred to the center 
after burning down his parent's house.  The forensic examiner 
concluded that because of the veteran's mental illness he 
could not appreciate the wrongfulness of his conduct or 
conform his conduct to the requirements of the law.  This 
evidence is not probative with respect to the veteran's claim 
for service connection because it does not relate the 
veteran's diagnosed psychiatric disorder to a documented 
incident or diagnosis during service or within a year of 
discharge. 

The May 1980 letter from the Mental Health Services was 
written by a "Mental Health Professional".  This same 
Mental Health Professional indicated in a subsequent February 
1981 cover letter that he had received a B.A. degree, and his 
title was Vietnam Veteran Specialist.  Based on his education 
level, this Mental Health Professional did not have medical 
training.  This opinion evidence is not credible for 
establishing that the veteran developed a psychiatric 
disorder during service because the author is not medically 
trained to provide such an opinion.  Even if the Board were 
to assume that it was written by a medical professional; 
however, it clearly was not based on an accurate medical 
history because the veteran's service medical records are 
negative for findings or of a psychiatric disorder or 
documentation that the veteran served in combat.

According to the August 1980 VA psychiatric examination 
report, the veteran was diagnosed with a schizophrenic 
reaction, but no opinion was rendered regarding the etiology 
of this diagnosis.  This evidence is credible to establish 
that the veteran had schizophrenic reaction in 1980, but it 
is not credible to provide a medical nexus that the 
psychiatric disorder began during service.

The February 1981 treatment summary report from Mental Health 
Services contains the veteran's report of being afflicted 
with auditory hallucinations from the time he was in the 
Marine Corps to the present.  When asked why he waited so 
long after service to seek psychiatric help, the veteran 
replied that he didn't want to admit to weakness and had 
wanted to appear strong for his brother who was experiencing 
emotional difficulties.  The veteran reported hearing the 
words "kill, kill" ever since a reconnaissance drill, but 
that the voices had changed by telling him to kill his 
sister.  He said that by 1975 he was unable to tolerate the 
voices and fearing that he would indeed take his sister's 
life, he finally sought psychiatric help.  The diagnosis was 
reactive psychosis, confused, in partial remission.  The 
Board notes that the actual report is unsigned and, thus, it 
is not clear whether this report was written by a medical 
professional.  As noted previously, the cover letter is 
signed by the Program Supervisor, who had an M.A. degree, and 
the aforementioned Viet Nam Veteran Specialist, who had a 
B.A. degree.  Therefore, this evidence is not credible 
because it is not clear if a trained-medical professional 
wrote it.  Even if the Board were to assume that it was 
written by a medical professional; however, it clearly was 
not based on an accurate medical history because the 
veteran's service medical records are negative for findings 
of a psychiatric disorder, including auditory hallucinations, 
or documentation that the veteran served in combat.

In the July 1981 report form Mental Health Services, a staff 
psychiatrist and the aforementioned Mental Health 
Professional, indicated that the veteran had chronic anguish 
related to PTSD.  According to the report, the veteran's 
described hallucinations first manifested "during a 
reconnaissance drill while serving in the Marine Corps".  
The report concluded that the veteran's hallucinations were 
"in some way combat related".  As noted previously, there 
is no documentation in the veteran's service medical records 
or DD 214 that the veteran had served in combat.  
Furthermore, this report provides no specific documentation 
detailing any combat situations or reconnaissance drills that 
the veteran reportedly participated in during service that 
resulted in documented psychiatric treatment for 
hallucinations.  Therefore, this opinion clearly was not 
based on a review of the veteran's service medical records or 
his DD 214.  It is based on a vague description of combat 
situations that were apparently reported by the veteran, 
which are not documented in his service records.  

According to the November 1981 VA psychiatric examination 
report, the examiner remarked that the veteran was unable to 
give any adequate history.  He told the examiner that someone 
had put drugs in his water bottle when he was in service.  
The examiner diagnosed the veteran with schizophrenia, 
undifferentiated type, but did not offer an opinion on the 
etiology of the condition.  This evidence weighs against the 
veteran's credibility for accurately remembering the past 
because his service medical records do not show treatment for 
any drug overdoses.

According to the November 1981 letter from Dr. Finkelstein, 
the veteran first reported that his illness began in 1973, 
when he apparently had his first nervous breakdown, and then 
explained that it began during service.  The veteran was 
discharged in June 1972.  The veteran also reported that he 
was involved in two assaults on Vietnam, yet there is no 
documentation that he was involved in combat.  Furthermore, 
there are no service medical records documenting treatment 
for shaky legs or balance problems while participating during 
any described assault of Vietnam or at any other time during 
service.  The veteran also reported that he heard the words 
"kill, kill" in his head after that.  Again, the veteran's 
service medical records are negative for reports or findings 
of auditory hallucinations.  The veteran also reported that 
while in service a guy drilled wires into his head in order 
to control him.  Dr. Finkelstein said that some of the 
veteran's history was a rambling account of violent and 
delusional events and that much of his history was a 
description of becoming upset with his parents and burning 
down their house.  The doctor then opined that it was 
difficult to date the onset of the veteran's chronic 
schizophrenic disorder, paranoid type, accurately because the 
veteran was an unreliable informant; however, the veteran 
clearly described events occurring while he was a Marine in 
Vietnam, which he experienced psychotic delusions and 
hallucinations.  This evidence is credible for finding that 
the veteran is an unreliable informant because the doctor 
made that statement.  This evidence is not credible for 
finding that the veteran experienced psychotic delusions and 
hallucinations during service because Dr. Finkelstein did not 
provide documentation that the veteran experienced psychotic 
delusions and hallucinations during service or that the 
veteran experienced a breakdown in 1973, within a year of 
discharge.  Clearly, the doctor did not review the veteran's 
service records because, as stated previously, the service 
records are negative for complaints or findings of a 
psychiatric disorder, including psychotic delusions and 
hallucinations.  Therefore, the doctor's opinion is clearly 
based on an inaccurate history provided by the veteran.

In January 1982, the veteran's attorney at that time 
explained that he had known the veteran personally for 20 
years, including prior to service.  He added that he had 
become a close friend of the veteran following his discharge 
and that that there was no question in his mind that the 
veteran's behavior had been significantly altered by his 
tenure in the Marine Corps.  The attorney did not provide 
documentation that he was a trained medical professional with 
the required expertise to diagnose the veteran with an 
acquired psychiatric disorder.  The attorney is competent to 
describe what he recalled observing during his 20-year 
relationship with the veteran.  Nevertheless, the attorney 
does not have the medical expertise to diagnose a psychiatric 
disorder.  Furthermore, his testimony was not corroborated 
with specific dates or records establishing where and when 
the bizarre behavior occurred.  The attorney did not testify 
that, out of concern for the veteran's health, that he 
recommended or took the veteran to a medical professional 
within a year of the veteran's discharge from service.  
Therefore, his opinion is not credible for establishing that 
the veteran developed an acquired psychiatric disorder during 
service, or within a year of discharge.  

The same is true for the statements provided by the veteran's 
family and friends dated in July 1982.  None provided 
documentation of any expertise necessary to diagnose the 
veteran with an acquired psychiatric disorder.  While a lay 
person may describe events or behavior that they have 
observed, a lay person may not make a medical diagnosis.  
Therefore, these lay statements are not credible for the 
purpose of establishing service connection.  
 
The veteran's testimony provided during the November 1983 
personal hearing echoes the VA and private medical opinions 
discussed above that, to quote Dr. Finkelstein, showed the 
veteran was an "unreliable informant".  There is no 
documentation in the veteran's service records to corroborate 
the veteran's testimony that he developed a psychiatric 
disorder during or as a result of his service.  Specifically, 
there is no documentation during service of hallucinations; 
that wires were planted in his head; that he was given a 
bloody pair of underwear; that he engaged in combat; that he 
experienced hallucinations during military reconnaissance 
drill training; or that he had a nervous breakdown in 1973 
within a year of discharge in June 1972.  The veteran's 
testimony is clearly not supported by his service records.  
Given his described bizarre behavior during service, common 
sense dictates that there would be some documentation of it 
in his service records.  Yet, as mentioned previously, the 
veteran's service medical and personnel records are negative 
for complaints or findings of a psychiatric disorder or of 
any of the bizarre behavior described by the veteran during 
his testimony.  Moreover, Dr. Finklestein and several VA 
examiners had reported that the veteran was not a reliable 
historian.  Therefore, the Board had a valid basis to 
determine that the veteran's testimony could not be 
considered credible because it was not based on an accurate 
history during service.

The veteran's attorney at the time also provided testimony at 
the hearing.  Again, the attorney did not establish or 
contend that he had the medical expertise to diagnose the 
veteran with an acquired psychiatric disorder.  The 
attorney's testimony regarding the veteran's behavior after 
returning from service is not credible for purposes of 
establishing a diagnosis of an acquired psychiatric disorder.  
The attorney did not provide specific dates and times that 
this behavior occurred.  Furthermore, the attorney recalled 
that on one particular social occasion, which occurred almost 
immediately after the veteran's discharge, the veteran 
stopped in mid sentence, turned to the wall, and said 
something to the effect of "No, I won't".  It is unclear 
whether this incident took place within a year after 
discharge.  Also, without medical expertise, the attorney 
does not have the medical training to equate this behavior 
with a psychiatric disorder manifested by psychotic delusions 
and hallucinations.  The attorney said that the veteran's 
behavior began to deteriorate to the point that he cut off 
communication with him, in 1974 or 1975; for fear that he 
would hurt someone.  Thus, despite the veteran's described 
behavior, the attorney did not take the veteran to seek 
psychiatric help or provide any documentation that the 
veteran was treated for an acquired psychiatric disorder 
during service or within a year of discharge.  Instead, the 
attorney testified that he broke off relations with the 
veteran.  Thus, as a lay person testifying nearly ten years 
after the described events, this evidence is not credible for 
establishing that the veteran developed an acquired 
psychiatric disorder either during service or within a year 
of discharge. 

Based on the foregoing evidence of record at the time of the 
Board's September 1984 decision, which was signed by two 
Board Law Members and one Board Medical Member (M.D.), the 
Board denied the veteran's claim for service connection.  The 
three-member panel reviewed the evidence of record based on 
legal and medical expertise, but concluded that service 
connection for the veteran's acquired psychiatric disorder 
was not warranted. 

In light of the foregoing evidence, the Board must address 
the Court's discussion in its decision to vacate and remand.  
The Court wrote:

The essential problem with the Board's 
analysis is that it does not accurately 
portray the 1984 Board decision. It is 
premised on the assertion that the 1984 
Board decision gave "diminished 
probative value" to the two medical 
nexus opinions mentioned "because they 
were based on the veteran's own reported 
account of psychotic episodes in service-
an account that at least one physician 
found to be unreliable." R. at 10. 
However, the 1984 Board decision merely 
noted that one of the psychiatrists 
cautioned that the veteran may be an 
unreliable source. R. at 223. It did not 
attribute that assertion to both of the 
opinions mentioned. More importantly, the 
premise that the Board found the nexus 
opinions to be based on a factual 
foundation that was not credible is 
contradicted by the language of the prior 
Board decision, which stated: "While we 
do not impugn the veracity or sincerity 
of anyone, the evidence is insufficient 
to establish service connection for the 
disorder." R. at 223 (emphasis added). 
The decision on appeal ignores the 
statement in the original decision that 
no adverse credibility determinations 
were made. Hence, the rationale for the 
Board's decision is contradicted by the 
explicit language of the prior decision, 
which accepted the evidence of record at 
face value. 

The Board respectfully finds that the 1984 Board decision 
properly gave diminished probative value to the July 1981 
Mental Health Service opinion as well as the November 1981 
opinion provided by Dr. Finkelstein, for the following 
reasons.  

The Board wrote in the September 1984 decision:

One private psychiatrist suggested that 
the veteran's mental disorder was combat 
related, while another opined that the 
veteran's mental disorder probably had 
its onset in the Marine Corps. (emphasis 
added).

The word "combat" is a legal term of art requiring that 
certain criteria be met.  See 38 U.S.C.A. § 354(b); 38 C.F.R. 
§  3.304(d) (1984).  As noted above, based on the evidence of 
record in September 1984, there was no documentation that the 
veteran had engaged in combat during his military service.  
The Mental Health Service psychiatrist reported in July 1981 
that the veteran's hallucinations were related to a 
reconnaissance drill while the veteran was in the Marines.  
Combat training is not considered a combat situation for 
purposes of establishing service connection.  Furthermore, 
the service medical records do not document that the veteran 
was treated for hallucinations during any combat training or 
at any other time during service.  The Board acknowledged 
this when it began the DISCUSSION AND EVALUATION analysis in 
the September 1984 decision by stating that the "clinical 
evidence of record did not substantiate the veteran's claim 
that his mental disorder was incurred in or aggravated by 
service."

With respect to the November 1981 opinion, Dr. Finkelstein 
clearly stated with specific examples that the veteran was an 
unreliable informant.  Nevertheless, based on the veteran's 
described in-service psychiatric problems, Dr. Finkelstein 
opined that it was likely that the veteran's experience in 
the service (psychotic delusions and hallucinations) may have 
served to precipitate his mental illness or to add to a 
preexisting predisposition to schizophrenia.  To reiterate, 
the veteran's service records do not document treatment or 
findings of psychotic delusions and/or hallucinations.  
Furthermore, although the veteran reported that he 
experienced his first breakdown in 1973, he provided no 
medical evidence documenting treatment for an acquired 
psychiatric disorder at any time during 1973.  Therefore, 
without documented evidence of a psychiatric disorder during 
service or within one year of discharge, Dr. Finkelstein's 
opinion is based on an inaccurate medical history and not 
credible.

In light of the legal definition of combat, the Board was 
asserting in this sentence, in the September 1984 decision, 
that both the July 1981 Mental Health Service opinion, as 
well as the November 1981 opinion provided by Dr. 
Finkelstein, were from an "unreliable source", namely the 
veteran.  Thus, the 1984 Board decision gave diminished 
probative value to the two medical nexus opinions discussed 
by the Court because they were based on the veteran's own 
unreliable account of undocumented participation in combat 
and descriptions of psychotic episodes and hallucinations 
during service.

The Court also indicated that, in the September 1984 
decision, the Board had accepted the evidence of record at 
face value when the Board wrote:

While we do not impugn the veracity or 
sincerity of anyone, the evidence is 
insufficient to establish service 
connection.

The Board respectfully disagrees with this interpretation of 
this sentence.  The word impugn is defined as:  to fight 
against; to oppose or attack as untrue, esp. to censure or 
refute by argumentation.  WEBSTER'S II, NEW RIVERSIDE 
UNIVERSITY DICTIONARY 616 (1990). 

By law, the Veterans Benefits system is nonadversarial.  When 
the evidence is found to be against a claim for service 
connection, as the Board found in the September 1984 
decision, service connection for the claimed disorder cannot 
be granted.  In this case, it was not necessary for the Board 
to assail by words or arguments the veracity or sincerity of 
the veteran and his private medical providers any more than 
it had done when it had previously discussed the evidence in 
the decision.  

Not impugning the veracity or sincerity of anyone, including 
the veteran and the two private medical opinions in question, 
does not mean that the Board found this evidence credible.  
Pursuant to the Court's reasoning, if this were true, then 
the Board would have accepted the veteran's testimony, over 
ten years after his discharge, that during service someone 
named B implanted wires into the veteran's head in order to 
control him.  Thus, the Board would be bound to find this 
evidence credible, even though there was no evidence that 
wires were implanted in the veteran's head during service; or 
that the veteran experienced any residual scarring or 
impairment resulting from the reported implanted wires; or 
that VA and private physicians had found the veteran to be an 
unreliable informant.  

In the September 1984 decision, the Board clearly chose not 
to unnecessarily "impugn" or attack the veracity or 
sincerity of the veteran or the Mental Health Service 
psychiatrist or Dr. Finkelstein or anyone else.  Instead, the 
Board chose to rest its decision on the evidence of record 
that reflected no evidence of treatment or diagnosis of a 
psychiatric disorder during service or for three years after 
discharge, as well as no credible medical nexus opinion based 
on an accurate medical history.  Thus, as the Board stated in 
the second part of the disputed sentence in the September 
1984 decision, "the evidence was insufficient to establish 
service connection." 

The Board also notes that the three-member panel that signed 
the September 1984 decision included a medical physician.  
The September 1984 panel "was not required to accept the 
medical conclusions of those opinions at face value."  This 
is particularly true in light of the fact that under the law 
extant in 1984, the Board was not precluded from relying upon 
its own medical judgment to support its conclusion, and the 
record reflects that the September 1984 Board decision was 
signed by a medical doctor.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 172 (1991) (noting that in order to reject expert 
medical conclusions, Board must have basis other than its own 
unsubstantiated opinion to support its decision); Berger v. 
Brown, 10 Vet. App. 166, 170 (1997) ("opinions from this 
Court that formulate new interpretations of the law 
subsequent to [a VA] decision cannot be the basis of a valid 
CUE claim"); Damrel v. Brown, 6 Vet. App. 242, 246 (1994) 
(holding that, for purposes of adjudicating CUE claim in 
prior VA decision, "new" Court interpretation of law that 
was not issued at time of prior VA decision does not apply).  
Clearly, the Board medical physician who signed the September 
1984 Board decision had reviewed the evidence of record when 
deciding that service connection for an acquired psychiatric 
disorder was not warranted.

The Court has held that "CUE may be based on a showing 'that 
there was no evidence before the RO that could have supported 
denial of the claim on the merits; that is, [that] all of the 
evidence militated in support of the claim.' " Sondel v. 
West, 13 Vet. App. 213, 216 (1999) (quoting Crippen v. Brown, 
9 Vet. App. 412, 422 (1996) and citing Link v. West, 12 Vet. 
App. 39, 45 (1998)).  Here, the private medical opinions that 
provided a link of the veteran's acquired psychiatric 
disorder were based on an inaccurate medical history during 
service.  Any argument that the Board in its September 1984 
decision did not adequately consider the medical opinions of 
record is simply a disagreement as to how the facts at that 
time were weighed, and that could not form a basis for CUE.  
Thus, all of the evidence of record at the time of the 
September 1984 Board decision being collaterally attacked did 
not support the claimant's position.  Cf. Joyce v. Nicholson, 
19 Vet. App. 36, 48 (2005). ("there was only one permissible 
view of the evidence and the CUE challenge thus does not 
involve the weighing or reweighing of evidence, there being 
no countervailing evidence on the negative side of the 
scale.")

The decision under consideration clearly reflects that, in 
September 1984, the Board considered the post-service private 
medical opinions that linked to some extent the veteran's 
psychiatric disorder to service, and provided reasons why 
such decisions were insufficient to establish service 
connection.  In this regard, the Board determined that these 
decisions were of diminished probative value as to the nexus 
question because they were based on the veteran's own 
undocumented account of combat and psychotic episodes in 
service.  Other evidence considered by the Board at that time 
consisted of the veteran's service medical records that are 
completely devoid of any in-service complaints or treatment 
of a psychiatric nature, as well as post-service evidence 
showing that the veteran was first seen for his psychiatric 
problems several years after service, in 1975.  

In his September 2006 filing, the moving party's attorney 
asserts that the Board did not apply 38 C.F.R. §  3.303(d) in 
the September 1984 decision and focused only on the lack of 
evidence during service or within a year of discharge.  
Although the Board did not explicitly cite to 38 C.F.R. 
§ 3.303(d) (1984) in the September 1984 decision, the Board 
could have reasonably found that all the evidence of record 
at that time did not establish that the acquired psychiatric 
disorder was incurred during service.  The service medical 
records were negative for treatment or diagnoses of an 
acquired psychiatric disorder; the first medical diagnosis of 
an acquired psychiatric disorder was in 1975, three years 
after discharge; and there was no credible medical nexus 
opinion based on an accurate medical history, linking the 
acquired psychiatric disorder in 1975 to the veteran's 
military service.  Plus, the Board's medical physician 
clearly found that service connection was not warranted based 
on the evidence of record at that time for the reasons 
discussed in the September 1984 decision, thereby refuting 
the medical opinions of record that provided a link to the 
veteran's service.  Under this analysis, the Board's 
September 1984 decision was at least debatably supportable, 
so that it may not be said to have contained CUE.

The attorney has also contended that, in view of the medical 
evidence, particularly Dr. Finkelstein's opinion that it was 
"likely that [the veteran's] experience in the service may 
have served to precipitate his mental illness or to add to a 
preexisting predisposition to schizophrenia," in addition to 
the statements from family and friends (including himself) 
attesting to the veteran's changed behavior after service, 
that the scale should be tipped in the veteran's favor, by 
resolving all reasonable doubt in his favor.  See 38 C.F.R. 
§ 3.102.  However, the basis of his arguments essentially 
comes down to a disagreement as to how the evidence was 
weighed and evaluated, a basis that can never constitute 
clear and unmistakable error.  See 38 C.F.R. § 20.1403(d).  
In this regard, the Board considered the same evidence that 
the moving party's attorney points to, as well as the 
reasonable doubt rule, but came to a different result based 
on the evidence in its entirety in 1984.  Such does not 
constitute CUE. 

In sum, the moving party has not established, without debate, 
that the correct facts, as they were then known, were not 
before the Board in September 1984; that the Board ignored or 
incorrectly applied the applicable statutory and regulatory 
provisions existing at the time; or that, but for any such 
alleged error, the outcome of the decision would have been 
different.  As such, the moving party has not met the 
criteria for revising or reversing the Board's September 1984 
decision that denied service connection for an acquired 
psychiatric disorder on the grounds of CUE.  


ORDER

The motion to revise or reverse the September 1984 decision 
of the Board of Veterans' Appeals that denied service 
connection for an acquired psychiatric disorder, on the 
grounds of clear and unmistakable error, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


